Case 3:18-cv-07354-WHA Document 173-26 Filed 11/21/19 Page 1 of 7




                 EXHIBIT 24
                  Case 3:18-cv-07354-WHA Document 173-26 Filed 11/21/19 Page 2 of 7

  Message
  From:           Pfeil, Daniel N. [/O=WELLS FARGO & CO./OU=WFB1/CN=RECIPIENTS/CN=N713575X]
  Sent:           1/24/2014 8:48:00 AM
  To:             Wayne, Thomas [thomas.wayne@wellsfargo.com]
  CC:             Brown, Tiffany N. (FORT MILL) [tiffany.n.brown@wellsfargo.com]; Customer Impact - Mtg Servicing
                  [customerimpact@wellsfargo.com]; Lagnese, Glenn P. [glenn.p.lagnese@wellsfargo.com]
  Subject:        Impacted List for non-GSE Ins 1552
  Attachments:    Corp Adv Research_Loan Level BP.xis




  Morning-

  Here is the list. Good news, for B&P there are only 12 loans to research further. I went through the loan level again
  and determined some loans that were tagged as being potentially impacted have since been approved for a modification
  and do not require remediation.

  To give everyone an idea how the research was compiled:
  •       TOG provided a list of all loans within HPA that followed the below criteria:
  o       Active/suspended foreclosure status
  o       Denied for Affordability Not Reached (all waterfall steps had been exhausted)
  o       Decision was committed.
  •       Loan level was broken down into waterfall/program type.
  •       Further research was done specifically on loans that denied right above the target HTI range.
  •       Because we couldn't rerun these in the HPA, we manually reworked them and determined a new HTI%.

  Let me know if you have any questions.

  Also, this list is only the Non-GSE loans.   I do have potentially impacted GSE loans as well.     Who might be responsible
  for reviewing GSE?




      Corp Adv
   Research_Loan ..


  Dan Ffeil

  Implementation Consultant
  Default Decisioning Business Delivery Support - Pre and Post Implementation

  Wells Fargo Home Mortgage I 8480 Stagecoach Circle   I Frederick,   MD 21701
  MAC X3800-01F
  Tel 240-586-5818 I Fax 240-586-8653

  daniel.n.pfeil@wellsfarqo.com




  From: Wayne, Thomas
  Sent: Wednesday, January 22, 2014 4:34 PM
  To: Pfeil, Daniel N.
  Cc: Brown, Tiffany N. (FORT MILL); Customer Impact - Mtg Servicing; Lagnese, Glenn P.
  Subject: RE: Customer Impact Notification: 1552



  Good afternoon. Dan




CONFIDENTIAL                                                                                          WF _HERNANDEZ_00002738
                  Case 3:18-cv-07354-WHA Document 173-26 Filed 11/21/19 Page 3 of 7


  When can we expect the population of potentially impacted loans for CIT 1552 Overstated estimate of Foreclosure Fees.



  After we receive this list Tiffany we must still review to identify which loans would be eligible for remediation based on
  Investor guidelines.
  Tom Wayne, VP
  Lending Officer
  Wells Fargo Home Mortgage Default Servicing - Default Decisioning
  MAC# D0203-031
  1100 Corporate Center Drive
  Raleigh, NC 27607
  Office: (919) 852-9226
  Mobile: (919) 602-9675

  thomas.wayne@wellsfarqo.com
  This message may contain confidential and/or privileged information. If you are not an addressee or authorized to receive this for the
  addressee, you must not use, copy, disclose, or take any action based on this message or any information herein. If you have received this
  message in error, please advise the sender immediately by reply e-mail and delete this message. Thank you for your cooperation.




  From: Customer Impact - Mtg Servicing
  Sent: Wednesday, January 22, 2014 3:39 PM
  To: Wayne, Thomas
  Cc: Brown, Tiffany N. (FORT MILL)
  Subject: RE: Customer Impact Notification: 1552


  Tom-
  When do you think you will be able to provide us with the list of impacted loans?                We have business units asking for
  the list.
  Thanks-
  Candi


  From: Wayne, Thomas
  Sent: Wednesday, January 08, 2014 3:36 PM
  To: Customer Impact - Mtg Servicing
  Subject: RE: Customer Impact Notification: 1552


  We are still working on that


  Tom Wayne, VP
  Lending Officer
  Wells Fargo Home Mortgage Default Servicing - Default Decisioning
  MAC# D0203-031
  1100 Corporate Center Drive
  Raleigh, NC 27607
  Office: (919) 852-9226
  Mobile: (919) 602-9675

  thomas.wayne@wellsfarqo.com
  This message may contain confidential and/or privileged information. If you are not an addressee or authorized to receive this for the
  addressee, you must not use, copy, disclose, or take any action based on this message or any information herein. If you have received this
  message in error, please advise the sender immediately by reply e-mail and delete this message. Thank you for your cooperation.




CONFIDENTIAL                                                                                                    WF _HERNANDEZ_00002739
                 Case 3:18-cv-07354-WHA Document 173-26 Filed 11/21/19 Page 4 of 7


  From: Customer Impact - Mtg Servicing
  Sent: Wednesday, January 08, 2014 3:04 PM
  To: Wayne, Thomas
  Cc: Customer Impact - Mtg Servicing
  Subject: RE: Customer Impact Notification: 1552


  Thank you Tom!

  The only thing we will still need is the list of impacted loans.

  Thank you!

  Angie/CIT

  From: Wayne, Thomas
  Sent: Wednesday, January 08, 2014 2:03 PM
  To: Customer Impact - Mtg Servicing
  Subject: RE: Customer Impact Notification: 1552


  Please answer the below questions as they pertain to the incident, and provide us with the impacted loan level data
  reflecting client and loan number.

  1.      Is this incident a result of a previous change control?       If yes, please provide the change control number.
  a.      CCR 5170



  2.      Is this incident a result of a previous SURF?    If yes, please provide SURF number.
  a.      No


  3.      Is this incident related to a previous CIT incident?       If yes, please provide the previous CIT number.
  a.      NO


  4.       Will this incident likely result in remediation (i.e. Financial Compensation, Credit Bureau, Re-Disclosure)? Please
  explain.
  a.       Under analysis



  5.      Do you know if year-end reporting was or will be impacted?
  a.      Not to my knowledge

  6.      Is there a possibility of investor impact?
  a.      Not to my knowledge




  Tom Wayne, VP
  Lending Officer
  Wells Fargo Home Mortgage Default Servicing - Default Decisioning




CONFIDENTIAL                                                                                            WF _HERNANDEZ_00002740
                  Case 3:18-cv-07354-WHA Document 173-26 Filed 11/21/19 Page 5 of 7

  MAC# D0203-031
  1100 Corporate Center Drive
  Raleigh, NC 27607
  Office: (919) 852-9226
  Mobile: (919) 602-9675

  thomas.wayne@wellsfarqo.com
  This message may contain confidential and/or privileged information. If you are not an addressee or authorized to receive this for the
  addressee, you must not use, copy, disclose, or take any action based on this message or any information herein. If you have received this
  message in error, please advise the sender immediately by reply e-mail and delete this message. Thank you for your cooperation.




  From: Customer Impact - Mtg Servicing
  Sent: Wednesday, January 08, 2014 3:01 PM
  To: Wayne, Thomas
  Cc: Customer Impact - Mtg Servicing
  Subject: RE: Customer Impact Notification: 1552


  Hi Tom,

  Could you please provide the answers to the list of questions below prior to today's meeting?                   I have sent you the
  meeting invitation.

  Thank you!

  Angie/CIT

  From: Wayne, Thomas
  Sent: Wednesday, January 08, 2014 1:53 PM
  To: Customer Impact - Mtg Servicing
  Subject: RE: Customer Impact Notification: 1552


  Re: Will you be available to present the incident on today's 3:30 p.m. CST CIT Steering Committee call?

  Yes.

  Please provide the invitation.



  Tom Wayne, VP
  Lending Officer
  Wells Fargo Home Mortgage Default Servicing - Default Decisioning
  MAC# D0203-031
  1100 Corporate Center Drive
  Raleigh, NC 27607
  Office: (919) 852-9226
  Mobile: (919) 602-9675

  thomas.wayne@wellsfarqo.com
  This message may contain confidential and/or privileged information. If you are not an addressee or authorized to receive this for the
  addressee, you must not use, copy, disclose, or take any action based on this message or any information herein. If you have received this
  message in error, please advise the sender immediately by reply e-mail and delete this message. Thank you for your cooperation.




  From: Customer Impact - Mtg Servicing
  Sent: Wednesday, January 08, 2014 2:22 PM




CONFIDENTIAL                                                                                                    WF _HERNANDEZ_00002741
                 Case 3:18-cv-07354-WHA Document 173-26 Filed 11/21/19 Page 6 of 7

  To: Wayne, Thomas
  Cc: Customer Impact - Mtg Servicing
  Subject: RE: Customer Impact Notification: 1552
  Importance: High


  Thank you for reporting customer impact #1552.

  Will you be available to present the incident on today's 3:30 p.m. CST CIT Steering Committee call?

  Please answer the below questions as they pertain to the incident, and provide us with the impacted loan level data
  reflecting client and loan number.

  1. Is this incident a result of a previous change control?   If yes, please provide the change control number.



  2. Is this incident a result of a previous SURF?   If yes, please provide SURF number.



  3. Is this incident related to a previous CIT incident?   If yes, please provide the previous CIT number.



  4. Will this incident likely result in remediation (i.e. Financial Compensation, Credit Bureau, Re-Disclosure)? Please
  explain.



  5. Do you know if year-end reporting was or will be impacted?



  6. Is there a possibility of investor impact?



  Thank you!

  Customer Impact Team



  -----Original Message-----
  From: StarwebSupport@imc.wellsfargo.com [mailto:StarwebSupport@imc.wellsfargo.com]
  Sent: Wednesday, January 08, 2014 1:19 PM
  To: Schmaltz, Angela P.; Pinkerton, William J.; Baumert, Charles F.; Cust Impact - Default; Cust Impact - NBD ASC; Cust
  Impact - Servicing Ops; Customer Impact - Mtg Servicing; Blonigan, Cynthia; Garland, Darcy; Huston, Ian; Ketchum,
  Jeffrey; Janni, John; Lees, Kathy; Shedd, Linda K.; Scaglione, Lori K; Hemler, Lynette K.; Marlett, Beverly A.; Powers, Mary
  K. (LEGAL); Servicing Ops & SI; Crawford, Susan M; Petersen, Timothy J.; Wayne, Thomas
  Subject: Customer Impact Notification: 1552

  Thank you for reporting a customer impact.

  The Customer Impact Incident Tracking Number is: 1552

  Reported By: Tom Wayne Phone: 919-852-9226

  Reported By Email: thomas.wayne@wellsfargo.com




CONFIDENTIAL                                                                                        WF _HERNANDEZ_00002742
                Case 3:18-cv-07354-WHA Document 173-26 Filed 11/21/19 Page 7 of 7

  Department: Loss Mitigation
  Sr Manager: Hilzendeger, Perry

  Contact Name: Tom Wayne Phone: 919-852-9226

  Loan Count:
  Clients: 106, 708

  Description
  During Default Decisioning Trial Plan analysis by the HPA Decision tool the total recoverable fees may have been
  overstated by a table of estimated Corporate Advances and State Specific Attorney Fees used for loans in active
  foreclosure only.

  Corrective Action
   Analysis of 7000+ loans has resulted in a population of 50 loans that require further analysis for impact.

  Proposed Solution
  Conduct further analysis for potential remediation of identified population and implement a screening of any in active
  foreclosure loan that fails trial plan affordability for <2% HTI and passes all other eligibility test.

  This incident will be evaluated during the next Customer Impact Steering Committee Meeting.        If additional detail is
  necessary, the Customer Impact Team may contact you.

  Please do not reply.   This is a system generated email.

  Thank you.




CONFIDENTIAL                                                                                       WF _HERNANDEZ_00002743
